Exhibit CERTIFICATION PURSUANT TO SECTION 1 OF TITLE 18 OF THE UNITED STATES CODE I, Uwe Eberle, the President and principal executive officer of Man Investments (USA) Corp., the Managing Member of Man-AHL 130, LLC (“Man-AHL 130”), certify that (i) the Annual Report of Man-AHL 130 on Form 10-K for the year ending March 31, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in such Annual Report fairly presents, in all material respects, the financial condition and results of operations of Man-AHL 130. Date:June 30, /s/ Uwe Eberle Uwe Eberle President
